Citation Nr: 1340436	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include a nerve condition and brittle bones.

2.  Entitlement to an initial compensable rating for the period from December 11, 2006 to August 20, 2012, for the service-connected cervical spine disability.

3.  Entitlement to an initial compensable rating for the period from December 11, 2006 to August 20, 2012, for the service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1991.

This case originally came before the Board of Veterans' Appeals (the Board) on appeal from September 2005 and May 2007 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

In April 2011, the Board remanded all claims then in appellate status to allow for the scheduling of a Board hearing.  The Veteran was subsequently scheduled for this hearing, and the Veteran and his fiancée presented testimony before the undersigned in November 2011.  A transcript of this hearing has been associated with his VA claims file.

In a June 2012 decision, the Board reopened a claim for service connection for a stomach/swallowing disorder and granted the claim on the merits.  At that time, the Board also found that the criteria to withdraw a claim for a left hand disability were met.  The Veteran clarified that the claim was one for service connection for a right hand disability, to include a nerve condition and brittle bones.  The Board then remanded the claims for service connection for the right hand disability as well as claims for service connection for tinnitus, a cervical spine disability, a bilateral foot disability, and a right shoulder disability for additional evidentiary development.

Review of the development and adjudications completed after the June 2012 Board decision reveal that the AMC granted claims for tinnitus, a cervical spine disability, a bilateral foot disability and a right shoulder disability.  Based on these full grants, these four claims are no longer in appellate status.

The Appeals Management Center (AMC) has placed a letter in the file noting that the August 2012 VA audiological examination provided pursuant to the claim for service connection for tinnitus then in appellate status contains a positive nexus opinion for a claim for service connection for hearing loss.  The AMC referred the issue for appropriate action.  The Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to compensable ratings for a cervical spine disability and right shoulder disability for the period from December 11, 2006 to August 20, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a current right hand disability, to include residuals of fracture to the fourth finger, that is attributable to an in-service injury.


CONCLUSION OF LAW

A right hand disability, to include residuals of fracture to the fourth finger, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a current right hand disability attributable to an accident in service where the back of the hatch of a Bradley vehicle fractured bones in his hands.  Preliminarily, the Board finds that it does not need to address the duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) as any error would be nonprejudicial given the Board's grant of the claim on the merits.  See generally 38 C.F.R. § 3.159 (2013).

In order to establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The service treatment records document a fracture to the Veteran's hand in September 1989; this short treatment note indicates that the injury was to the left hand.  There is no other service record documenting an injury to either hand while in service.  At the time of the June 2012 remand, the Board highlighted that the evidence supported the Veteran's contention that an injury had happened to his right hand in service instead-of or in-addition-to any injury to his left hand.  Seeking an examination with an opinion, the Board instructed that the Veteran's reported history, which would include his consistent assertions that the Bradley vehicle hatch fell and fractured his right hand, be accepted as true.  Although the Veteran has also sustained post-service injuries to his right hand, to include fractures on the fourth finger, part of the Veteran's contentions is that he has brittle bones which has led to repeated injury.  In the August 2012 VA examination obtained upon remand, the examiner diagnosed residuals of a fracture of the fourth metacarpal of the right hand, but provided a negative opinion regarding service connection citing that the service treatment records documented a fracture to the left, and not the right, hand.  Thus, the examiner failed to follow the Board's instruction to accept as true the Veteran's statements regarding in-service injury to the right hand.

As the record lacked a VA examination in which a medical clinician reviewed the entire evidence of file and provided an assessment of current right hand disability and whether such disability was due to in-service injury to the right hand, the Board sought to obtain such evidence by way of the June 2012 remand.  Based on the examiner's failure to accept as true the Veteran's statements regarding in-service injury to the right hand, this examination was inadequate.  After careful consideration of the evidence of record, however, the Board finds that an additional remand to again seek this evidence is not required.  Although the Board sought to complete its adjudication upon the merits on a more fully developed record, in the Board's judgment, continued delay is not warranted as the evidence currently of record tends to support granting service connection.

That is, the claims file contains multiple references to a long standing right-hand disability in the VA treatment records.  The Board will briefly outline a few of these records.  An April 2005 VA treatment record documents that the Veteran had injuries in 1990 (in-service) and 1995 (post-service).  In a VA treatment records dated in February 2007, a clinician noted that the Veteran had a history of trauma to the right hand fifteen years prior fracturing two joints in the fourth finger.  Another February 2007 VA treatment record noted that the severe injury to the right hand happened sixteen years prior (during service) and that the Veteran had experienced pain and numbness in the hand since that time.  The claims file also contains a May 2007 private medical record in which a clinician wrote that there was a history of injury to the right hand and wrist during service in 1989.  Further, in an April 2010 VA treatment record, the clinician reported that his right hand injury was due to a hatch falling on his right hand sixteen years prior.  Although this last record would place the time of the incident significantly after service, the recorded details of the incident indicate that it is the same one as the one that occurred in service.

In these multiple records, various clinicians have noted that the Veteran has a current right hand disability and that the original injury occurred in service.  Reading these records as a whole, in the Board's judgment, they rise above mere recitation of the Veteran's reported history and amount to competent, medical opinion that the Veteran's current hand disability stems from the conceded in-service injury.  Thus, the Board finds that additional development of this appeal is not warranted and the available evidence of record weighs toward granting the claim.  Upon effectuating of this grant, the Veteran should be rated for all disability attributable to a right hand disability, to include related nerve condition or brittle bone disability.  Service connection for a right hand disability, to include residuals of fracture to the fourth finger, is warranted.  38 U.S.C.A. §§ 1110, 113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for a right hand disability, to include residuals of fracture to the fourth finger, is granted.


REMAND

The Board must remand two claims to allow for the issuance of a Statement of the Case.

Pursuant to development directed in the Board's June 2012 remand, the AMC granted service connection for several claims previously in appellate status.  For two of the claims, the cervical spine and right shoulder disabilities, the AMC granted a noncompensable rating for a period of time.  Specifically, in the December 2012 rating decision, the AMC granted a noncompensable rating for the cervical spine (service connected under the diagnosis of degenerative disc disease/degenerative joint disease, cervical spine, C3-4 through C6-7 level with moderate to severe spinal stenosis) and the right shoulder (service connected under the diagnosis of right shoulder, osteoarthritis, gleno-humeral joint, mild) for the period from December 11, 2006 to August 20, 2012.  As of August 21, 2012, the Veteran is in receipt of compensable ratings for both of these disabilities.  

In an April 2013 letter, the Veteran wrote that he disagreed with the noncompensable (0%) ratings.  Liberally construing this correspondence, the Board finds that this was a Notice of Disagreement as to the noncompensable ratings assigned for the period between December 11, 2006 and August 20, 2012 for the cervical spine and right shoulder disabilities.  See 38 C.F.R. § 20.201 (2012).  The Veteran has not yet been issued a Statement of the Case on these two issues.  Where a Notice of Disagreement has been filed with regard to an issue, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issues of entitlement to initial compensable ratings for the period between December 11, 2006 and August 20, 2012 for the service-connected cervical spine and right shoulder disabilities and inform the Veteran of his appellate rights.  If either matter is not resolved to the Veteran's satisfaction and he files a Substantive Appeal, please return the appeal to the Board for adjudication. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


